Title: William Short to Thomas Jefferson, 19 November 1811
From: Short, William
To: Jefferson, Thomas


          
                  Dear sir 
                  New-York Nov. 19–11
          I was exploring the Jersey mountains in search of a farm when your favor of the 15th Oct. was forwarded here, agreeably to directions left with my agent at Philadelphia, as to my letters. I did not succeed in my search but hope to be more successful next year.—
          
		  
		   Let me now express all my thanks for your kindness as to Ind. Camp—I am indeed truly obliged by it, & prefer much the plan of allowing the leases to remain quietly as they are—should an offer be made, it will then be time to see what arrangement can be
			 made, or what will be best to be done. I am glad to see you think the land cheap at 10.d.—I shall be satisfied perfectly with the price, & particularly if the purchaser will pay the interest with punctuality—In that case it will be a kind of property which will suit one
			 in my situation much better than land—although if I had a family I should be of a very different opinion & should prefer land to any thing.
          
		  
		  
		   
		  Some time ago having occasion to write to Mr Wickham on my law business with my worthy friend & relation Colo S.—I mentioned to him my wish to sell this land—I had hope it might suit him, as I know he is a land purchaser—He told me he did not wish it himself, but would aid me in the sale as far as he could—
		   & that he would direct the land to be viewed by the father of his manager, who lived near it—This was I think more than a year ago—I believe indeed on my return to this country—& if I am
			 not mistaken I mentioned the price of 10 dols to him—
		   I have found here on my return from the Jersey a letter on Colo S.’s business from Mr Wickham & in it he tells me that his manager Mr Sampson has visited the lands, & that his father in law Mr Rogers, who lives near them & is well acquainted with the price & value of lands has also viewed them & is to give an opinion which he daily expects—Mr W. adds—“from what I can learn they would command from 10 to 12 dols 
                  ⅌ acre, on the usual terms of sale.”—Still as I have said above I shall be perfectly satisfied with 10 dols as being a more convenient arrangement for me than holding lands. should Mr W. find a purchaser he will of course inform me of it, & I shall do nothing without first communicating with you.
          
		  
		  I have a letter from Mde de Tessé of March last of which this is an extract—“presentez mes plus tendres & plus respectueux hommages à Mr Jefferson, dans toutes les occasions ou cela vous sera possible—Je ne suis pas encore consoleé de ne plus trouver de ses beaux discours dans les gazettes. Si vous etes assez heureux pour aller a Monticello il seroit bon de vous mettre pour un petit moment à 
                     
                     
                     
                     
                     genoux devant mon autel—j’aimerais bien a scavoir si vos ennemis ont conservè leur credit—si votre Gouvernement s’obstine a ignorer qu’on reconnait jamais bien les moeurs d’un pays dont on ne parle pas la langue, & que le patriotisme ne supplie pas aux lumières &c.”—I endeavored to explain to her & others the state of my case—but it was telling the fabulam surdo.—And she is on this a proof in point of her own maxim above, as to not knowing les moeurs d’un pays, & 
                  I might add the the Government, administration & views of a country, may be included as well as the moeurs.
          I am now inclined to believe that it is necessary not only to have the language, but to be personally present to possess a knowlege of a foreign country, in this century of unceasing changes—On my return to France I found such a perfect revolution in every thing, that it was quite a new country & to be studied once again—Notwithstanding I had kept up a correspondence with my friends there, yet events had succeeded with so much rapidity that I was totally in arrear—And the first month it was a matter of great amusement to my friends & myself to be learning from them at every moment, events of real importance & still operating their effect, of which I had never heard or dreamed. 
                     I was like La Peyrouse in the little comedy which was written in the year 1790—in which he is made to arrive at Paris; where of course he finds nothing as he left it in 85.—& had to ask the explanation of every thing.—
                     I had an opportunity by going from France to England, of verifying the perfect state of ignorance in which these two countries are with respect to each other—When you consider that they are separated by only seven leagues of water, & that
			 there is much communication, it really passes all comprehension—It is not always safe to endeavor to rectify errors of this kind—because it is necessary to begin by telling people that they are
			 mistaken, & that you know better than they do.—They will very certainly not believe you in the first place—& in the second, they will probably be displeased by you; & particularly if
			 you
			 enter as a volunteer.Chance gave me whilst in France an opportunity of being admitted further into the secret cabinet of the leader or rather the driver there, than can possibly happen to any one but by chance—& I can aver that the real
			 feelings & views, particularly the former, as to this country, are considered there as very different from what they are here. I do not think it right to ad 
                  commit to paper the source through which this came to me, but I will do so when I have the pleasure of seeing you.—In England I met with an old acquaintance formed a great many years ago on the continent, who is a thoroughgoing Ministerialist—By his situation, by his 
                  the places he has 
                  held & by his connexions he is in fact one of them, although he has no department. I saw a few of the opposition, who however were not the leaders—These were all Englishmen
			 & I had a good deal of conversation with them, & They 
                  in a way in which there could be no disguise or disposition to deceive—They were men of information as to their own country—they had all been on the continent & in France particularly, & yet I can assure you that however well they may have been acquainted with France “as it was,” they were totally mistaken in their ideas of France “as it is.” And I observed that they had not only different, but opposite, ideas—just as they would have had on a question in the house of commons. They had each mixed up all they had
			 formerly known with all they were daily learning, & made a p 
                  dish according to the taste of their palates, but really not at all according to the nature of the thing.
          
                  
                  I saw also three foreigners who have so long resided in London that they are much better informed of the true state, & real interests, of England in its foreign relations, than any Englishman I saw—for it seems as if that kind of knowlege was more difficult to be attained by an Englishman than any other—
                 
			
			
			
			
			
			
			
			
			
			
			
			
			
			 Dumouriez & Count d’Antraigues (the last you will recollect as having been of the constituent assembly, having written a pamphlet in which he went far ahead of his peers in favor of the revolution & then taking the
			 steed & emigrating either with or before Mourriez) have also with the active industry & intelligence of Frenchmen acquired a most intimate knowlege of the state of things & parties as regards England in its interior—
                  Being
			 foreigners, & employed & paid (at least Dumouriez) by the government, they see with the same freedom each succeeding ministry—They have
			 become acquainted with them as they have come into power, & shewed respect for them & retained an intimacy with the influential when they have lost their power, not knowing how soon they
			 may
			 come up again—Being thus free of the fogs of party spirit, it appeared to me that they had a clearer & more distinct view of the present, as well as what would probably be the future, in England than any one I saw there.
          Dumouriez is consulted on all military operations in Europe—he forms plans for them—of which they never take more than a part—just enough to incur all the expense, & t 
                  never enough to give a chance of success.—or if they adopt the whole of his plan, they then begin it some months later than agreed on so as to insure its failure in that way. It is clear from the
			 opinion of both Dumouriez & d’Antraigues—that the present is the weakest ministry they have yet been able to 
                  
                  
                  
                  collect—The
			 Marquis of Wellesley they say is a man of enterprize & extensive views, proper for a first Minister, but totally incapable of the details of a department—
                  
                  He came in under
			 the full expectation of being
			 premier, of which he had the assurance, but was outwitted completely by Perceval, who was when at the bar an Avocat sans cause, & who always will be a ministre sans talent. The details of this manoeuvre are really curious, as I had it from d’An— —& the main spring of the intrigue & what secured Perceval’s success, was his representing to the King that he was really without talents or influence himself—& of course could be nothing but by the King, whereas those who had talents & influence, would always endeavour to make themselves independent of the King & control him.—
          
                  The opinion of many was, that it would be a piece of good fortune if 
                  for England if the Ministry were baffled at once & the armies driven out of the Peninsula, so as to have necessity for the excuse of abandoning their mode of carrying on the war there—It would be
			 too long to go into detail on this subject at the end of so long a letter—
                  So
			 far as we may judge from what followed 
                  took place in Gallicia, during the campaign of Sir John Moore & after the expulsion of his army, the resistance would not be diminished by such an event. 
                  This is the opinion of the
			 famous Savary, Duke de Rovigo, now Minister of Police, the same who brought off the Prince of Asturias—Whilst I
			 was at Paris he told a Lady of my acquaintance, who repeated it to me the same day—“As to conquering Spain, if by dispersing its armies, a conquest is meant, that is already done—but if a quiet possession is meant, that cannot be effected but by a permanent garrison of 600,000 men—&
			 considering the Peninsula as a place forte.”
          Instead of disasters in the peninsula & the expulsion of the British from thence, making them more tractable as to our affairs, might it not on the contrary remove one of the principal inducements which they have to peace with us in the present state of things, the necessity of their armies deriving supplies from hence? The effect of a bankruptcy on their internal state & foreign relations, or the probability of such an event would require the going into a longer investigation of the interior of England than you would perhaps think worthy of the time—It was evident to me whilst in England, although no Englishman would 
                     that I saw would then admit it, that they were verging towards a paper money—
                  Huskisson however has since shewn that in its true light Have you seen his pamphlet?—In time, paper money (which however is different from paper currency) if continued, inevitably produces one kind of bankruptcy—But whilst this money can hold 
                  
                  out it adds strength instead of taking it away—And after it can hold out no longer we have seen one instance at
			 least, that of France, of a country immediately arising like a phenix from its ashes. I do not pretend to decide that this would be the same with every other—but it is worthy of being taken into consideration.Indeed
			 there are so many things to be taken into consideration in examining, & more especially in deciding, on the 
                  this vast subject the war with England & which must of course have occupied the mind of the administration for some time back, that I have been imprudent perhaps in thus touching on it, as I can only do it in a contracted way. 
                  I
			 think with you that it is
			 very uncertain whether the nation itself will not soon force the Prince, or King, & Ministry into a war with us. 
                  Perceval would not perhaps be sorry to be thus forced, but most others would be
			 sorry for it. The present course of
			 the two governments, however it seems to me, to tend 
                  tends towards war—& although I do not believe that either government does or can wish for it, yet in their present attitudes, some event, or some succession of events may take place which will
			 render it still more probable, if not inevitable.—
                  
                  
                  I should like much to have been at Monticello last summer with M & M, & have heard them discuss some points, which must, I should imagine, have been discussed; such as whether this be the most favorable time for engaging in a war in favor of neutral rights,
			 seeing that all the world is belligerent except ourselves—& that each belligerent is equally hostile to these rights.— 
                  
   * I have travelled a great deal this summer—& seen many of all parties—& this point I have heard particularly conversed & ideas thrown out as to the certainty of its changing the administration after the first election. Whether that wd really be the case I do not pretend to say.
what would be the probable effect on ourselves, of a war undertaken at this time—whether there be no means of evading for the present (if the moment be unfavorable) for war) & of postponing war without renouncing any principle & with a determination of preparing for the assertion & maintenance of every principle on the first favorable occasion which may present a good chance
			 of success.—If there be no such means, then of course war at present is necessary & inevitable, & removes the trouble of every other consideration, except as to carrying it on with the
			 greatest effect.
          A person situated as I am & who of course can have only a part of the subject under his view, is so exposed to form half starved incorrect opinions that he should not perhaps trouble other people with them: but where we feel very much interested it is almost impossible not to form an opinion, & difficult not to communicate it when speaking confidentially. I take it for granted that since the length of time
                  
                  
                  
                  
                  
                   that our commercial difficulties have begun with the belligerent powers, Government must, in its various views of that subject, have examined the alternative of leaving commerce to its own protection, when carried beyond our own limits—or inviting the citizens of the U.S. to remain at home & employ their capitals here; but at the same time leaving them free to manage their affairs in their own way, & at their own risk & peril, if they will persist
			 in t 
                  placing themselves between Scylla & Charybdis.—I suppose, as this plan has never (I believe) been brought forward, that there must be some objection to it arising out of circumstances unknown to
			 me.I
			 had a good deal of conversation on this subject with Daniel Parker, as to its commercial effects. No person that I know, carries more analysis into commercial questions than he does—He has established this 
                  his reputation as a clear & combining head on these matters, as well at London as at Amsterdam—& his long residence abroad has not diminished his attachment to his own country—Indeed I believe that residence abroad, free from the asperities you see 
                  one sees at home, & the injustice & abuse to which one is exposed, increases & exalts one’s attachment instead of diminishing it. Parker has more than once developed the commercial bearings that this measure would have, in so satisfactory a manner that I requested he would give me a memoir with these developements, that I
			 might send it to you—He promised this with pleasure & would have executed it with zeal, but before he had done intelligence was recieved from America which shewed it was then unnecessary.
          As far as we can judge from what has transpired from Washington, there appears no symptom of the Executive contemplating such a measure—How would they like its coming from the legislature?—I have no reason to suppose that such a plan exists there—but a gentleman here told me that a Republican member of the house who came down the North River with him, said outright on board of the steam boat, that should be his plan.
          The Hornet is here under sailing orders for Europe—The report is that a new Minister to London is to go out in that vessel—&
			 that Dr Eustis is the person intended.
			 This may perhaps merely proceed from the
			 affair
			 of the Chesapeake being arranged—Perhaps also this arrangement may act as an entering wedge—& to use an Irish phrase, draw things
			 closer together—but I am not sufficiently instructed, to see how it will do it.
          On looking back at this long letter, I am really, bona fide, sans phrase, frightened at it—& almost tempted to suppress it altogether, & write another merely as to Ind: Camp—but hoping &
			 taking for
                  
                  
                  
                  
                  
                  
                   granted you will only read as much of it as you please, I let it go, with the repeated assurance of all my gratitude for your kindness as to Ind: Camp, & of my being ever your friend & servant
          
            W short
        